Citation Nr: 1223667	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to May 1988. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefit sought on appeal. 

In August 2010, the Board denied the Veteran's claim, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), a March 2011 Court Order vacated the Board's decision and remanded the matter for compliance with the instructions in the JMR.

To comply with the JMR, in June 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development, continued to deny the claim, and returned the case to the Board for additional appellate review.


FINDINGS OF FACT

1.  The AMC completed all of the development directed in the June 2011 Board remand.

2.  The preponderance of the evidence shows an acquired psychiatric disorder, to include paranoid schizophrenia, did not have its clinical onset during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid schizophrenia (claimed as mental problems), was not incurred in active service, and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, that the Veteran should submit any evidence in his possession that might be relevant to his claim, and how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the November 2006 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b) (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Any deficiencies in VA's assistance with the Veteran's claim identified in the JMR were cured on remand by the development of additional evidence and an examination.  Neither the Veteran nor his representative asserts that there is additional information to be obtained or other assistance that may help the Veteran prove his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

The Veteran has a diagnosis of paranoid schizophrenia.  Thus, the evidence shows the first element required for service connection is met.  The remaining issue is whether the Veteran's diagnosed acquired psychiatric disorder had its onset in active service or is otherwise causally related to his active service.  The Veteran asserts his schizophrenia in fact had its onset during active service; specifically, the Veteran asserts he was struck on the head by a dropped heavy tool box which in turn caused him to bump his head on an antenna.  The Veteran reported he started seeing things after the head injury.  The Board, however, finds the preponderance of the evidence is against the Veteran's assertion.

The June 1977 Report of Medical History for the Veteran's examination for enlistment in the U.S. Navy reflects the Veteran denied any prior history of  trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The examiner noted in Block 25, however, that the Veteran reported his father was nervous and required nerve pills.  The examiner noted further that a brief psychiatric interview revealed negative responses by the Veteran.  The June 1977 Report Of Medical Examination For Enlistment reflects the examiner noted the Veteran had a flat affect, provided hesitant answers to questions, and denied any true psychotic symptoms.  The examiner assessed the Veteran as normal psychiatrically.  Thus, the Veteran is presumed to have been in sound psychiatric condition when he enlisted in the Navy.  See 38 C.F.R. § 3.304(a).

Service treatment records dated in September 1978 note the Veteran sustained a 1.5 cm hand laceration when he was pushed against a bar where he in turn broke a glass as a result.  The laceration was cleaned and sutured.  In January 1987, the Veteran reported that, 10 minutes earlier, he had stood and hit his head on an aircraft antenna.  Physical examination revealed a two-inch superficial scalp laceration which was cleaned.  It did not require sutures, and the Veteran was discharged to full duty.

The Veteran underwent several physical examinations during his 11 years of active service.  Reports Of Medical Examination of July 1980; November 1982; May 1983; and, November 1986, reflect the Veteran's neurologic and psychiatric areas were assessed as normal.  Further, the Reports of Medical History associated with those physical examinations reflect the Veteran denied any prior history of loss of consciousness or psychiatric-related complaints or symptoms.  This was also the case with the April 1988 Report of Medical History for the Veteran's examination at his separation from active service, whereon the Veteran denied any history of psychiatric-related complaints or loss of consciousness.  The April 1988 Report Of Medical Examination For Separation notes the Veteran's neurologic and psychiatric areas were assessed as normal.  The Veteran was deemed physically and mentally fit for full duty, ashore and at sea, and for separation from active service.

The private medical evidence of record shows the Veteran was involuntarily committed for psychiatric treatment in 1992 and subsequently diagnosed with paranoid schizophrenia.  The private psychiatric records related to the Veteran's treatment contain no notation of a report by the Veteran or finding by a medical professional that the Veteran's psychiatric symptoms had their onset during his active service or within one year after his separation.

The August 2011 VA mental examination reflects the examiner rendered an Axis I diagnosis of paranoid schizophrenia with suppressed positive symptoms and some remaining residual symptoms.  The examiner opined that there was not at least a 50-percent probability that the Veteran's schizophrenia had its onset during his active service, within one year of separation from service, or that it was related to his in-service head trauma.

The examiner noted the Veteran's report that he experienced paranoid ideations after his 1987 head injury.  The examiner noted that visual hallucinations are typically very rare in people with paranoid schizophrenia; and, if present, they are rarely the predominant symptom.  The examiner noted the absence of evidence of other in-service symptoms of schizophrenia such as paranoia or mental health treatment.  The examiner noted the records indicated the Veteran did not have significant problems during his last term of service, which would have seemed likely had he exhibited significant psychotic symptoms;  there were no disciplinary actions, and, the Veteran received an honorable discharge.  Further, at the time of discharge, the Veteran was deemed psychiatrically normal.  The examiner observed that it was not until four years after the Veteran's discharge that he started experiencing impairment in functioning and symptoms of paranoid schizophrenia, including significant paranoid ideation.  The examiner opined there was nothing in the evidence to suggest the Veteran's paranoid schizophrenia had its onset during the Veteran's active service.

As concerned the AMC/RO's question of whether the Veteran's schizophrenia was related to his claimed in-service head injury, the examiner noted the Veteran reported far more significant pre-service head injuries.  The Veteran reported three pre-service head injuries, one of which resulted in a loss of consciousness.  The examiner noted the January 1987 entry in the service treatment records noted a two-inch laceration; there was no loss of consciousness, blurred vision, nausea, or dizziness.  The examiner also referred to the Veteran's report of having been hit on the head with a bar stool but noted there was no evidence of post-service treatment for residuals of any in-service head injury.  As a result, the examiner noted, there was no evidence to suggest the Veteran experienced a significant head injury during his active service.  Further, the examiner noted, there was no recognized causal connection between head injuries and paranoid schizophrenia.  The research did recognize a small association between schizophrenia and traumatic brain injury for individuals with a strong disposition/family history of psychosis, which was not the case for the Veteran.  Thus, the Veteran did not appear to be in the risk group.  The examiner also noted the research did not note a causal relationship between a head injury and traumatic brain injury.  Overall, the examiner opined, there was no evidence to support a causal connection between the Veteran's in-service head injury and his schizophrenia.  The examiner noted that, while there was a history of a traumatic brain injury, the examiner opined the Veteran's impairment due to any possible head injury was negligible; the Veteran's psychiatric impairment appeared related to his paranoid schizophrenia.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Further, the board acknowledges the Veteran is competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board is also aware that it may not reject the Veteran's lay evidence solely because there is no evidence of contemporaneous medical documentation of the claimed in-service event.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (2006).  While the Veteran's lay testimony on the occurrence of in-service events is competent, the Board still must assess its credibility and, if found not credible, reject it.

As concerns the Veteran's claimed in-service head trauma, the Board rejects it as incredible; or at best, shown by other evidence of record to be the result of unreliable recall.  The Veteran asserted that he was hit on the head with a bar stool and, as proof of his assertion, he also asserted he was court-martialed for fighting.  As noted earlier, service treatment records do in fact note the Veteran was pushed against a bar in September 1978.  The examiner did not record any report that a barstool was involved, let alone that the Veteran was struck by one.  Thus, this is not a case of the absence of contemporaneous medical documentation but one where the medical documentation contradicts the Veteran's report.  Service personnel records do note the Veteran was convicted by special court-martial for assault in February 1979.  No specifics of the Veteran's offense are noted, but the Veteran's sentence was minor: restriction to the limits of his ship; hard labor without confinement; and, forfeiture of part of his pay.  Further, the Veteran's personnel records do not at all support an inference that he was a combative or habitually unruly sailor, though he was counseled to address his abuse of alcohol.  In fact, he received at least two referral performance reports because he was marked down for lack of aggressive initiative for a sailor of his ability and grade, though he otherwise performed his duties satisfactorily.  Further, the Veteran received a Good Conduct Award in February 1983.

The evidence of record fully supports the examiner's medical findings and rationale.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   It also shows the Veteran's unreliable recall of events.  As set forth earlier, the January 1987 entry in the service treatment records contains no indication the Veteran reported that anything was dropped onto his head, let alone a tool box.  Ten minutes after the incident, the Veteran reported he hit his head when he stood up.  The Board attaches far more weight to the Veteran's recall closest in time to the event than currently, especially when the Veteran now has a secondary incentive.  The Board also notes that a March 2010 VA examination report reflects that physical examination found no residuals of a head injury.

The Veteran's representative asserts in the May 2012 Post-Remand brief that the examination was inadequate because the examiner did not opine on an etiology for the Veteran's claimed in-service hallucinations-the examiner merely opined they were not likely causally related to the Veteran's paranoid schizophrenia.  The Board rejects this assertion on two bases: 1) the examiner opined it was unlikely that the Veteran in fact experienced his reported hallucinations, as they were not typical symptoms of paranoid schizophrenia.  Thus, the examiner essentially opined it was unlikely they occurred; and, 2) the Board is required to assess credibility and finds the Veteran's reported in-service hallucinations are not credible but are of recent fabrication.  As noted, the Veteran made no assertions or gave any report of in-service hallucinations until after he applied for VA compensation.  The private treatment records are silent for any report from the Veteran or his parents, who had him involuntarily committed, that his symptoms had their onset in the late 1980s.  The Board's rejection of the Veteran's self-reported hallucinations "takes them off of the table" for consideration.  There is no need to opine on the etiology of symptomatology that is deemed not to have manifested.

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a). 





	(CONTINUED ON NEXT PAGE)


In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to head trauma, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


